Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 28 October 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                      28th Octob: 1781.
                  
                  Your Excellency did me the honor to mention in one of your letters and subsequently in the note transmitted by the M. de la fayette, that from a desire to serve the U.S. Yr Excelly wd enter into engagements for such cooperation the next campaign, as shd not be incompatible with the orders of your Court—This offer is too essential to the interests of the common cause, not to be embraced by me with the greatest eagerness, while it claims my warmest acknowlegements for the continuance of Yr Excelly’s friendly disposition towards America. As it is impossible at this distance of time, to determine whether it will be most advantageous for the Allies to open the Campaign with the Siege of New York, and thence proceed to that of Chas Town— or make C. Town the leading operation—I take the liberty of proposing to Yr Excelly the following general disposition as equally applicable to either— viz. that Yr Excell. wd assemble a decisive naval superiority in the bay of Chesapeake toward the latter end of May— from which central position, we might easily transport ourselves for a reunion of our means against whichever of the maritime points abovementioned circumstances shd render it most advisable to attack first—  With Yr Excelly I need not insist either upon the indispensable necessity of a maritime force capable of giving you an absolute ascendency in these Seas, nor enlarge upon the advantages which must be derived from anticipating the British in opening the Campaign— next to the immediate prosecution of our present Successes with the union of Superior means now in our power and which wd infallibly terminate the war at one Stroke—The plan which I have the honor to submit to Yr Excelly is that which appears to me most likely to accomplish the great objects of the Alliance.  Yr Excelly will have observed that whatever efforts are made by the Land Armies, the Navy must have the casting vote in the present contest. The Ct of France are convinced of it—and have declared their resolution to give this indispensable succour the triumphant manner in which Yr Excelly has maintained the mastery of the American Seas, and the Glory of the french Flag— leads both nations to look to you as the Arbiter of the War—  Public & private motives make me most ardently wish that the next campaign may be calculated to crown all your former Victories—  I entreat your Excelly to be persuaded of my attachment to Yr Glory, and the sincere friendship with which I shall invariably continue—My Dear General Your most obedt humble servt.
                  
               